Name: Commission Directive 80/304/EEC of 25 February 1980 amending Annex II to Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants
 Type: Directive
 Subject Matter: plant product;  marketing;  technology and technical regulations;  means of agricultural production
 Date Published: 1980-03-14

 Avis juridique important|31980L0304Commission Directive 80/304/EEC of 25 February 1980 amending Annex II to Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants Official Journal L 068 , 14/03/1980 P. 0033 - 0033 Greek special edition: Chapter 03 Volume 28 P. 0056 Spanish special edition: Chapter 03 Volume 17 P. 0185 Portuguese special edition Chapter 03 Volume 17 P. 0185 Finnish special edition: Chapter 3 Volume 12 P. 0006 Swedish special edition: Chapter 3 Volume 12 P. 0006 COMMISSION DIRECTIVE of 25 February 1980 amending Annex II to Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants (80/304/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Directive 79/641/EEC (2), and in particular Article 20a thereof, Whereas, in the light of developments in scientific and technical knowledge, Annex II to the said Directive should be amended for the reasons set out below; Whereas the standard as regards sclerotia or fragments of sclerotia of Sclerotinia sclerotiorum to be satisfied by swede rape seed should be adapted to the seed quality normally achieved; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 In item 3A of section I of Annex II to Directive 69/208/EEC the species "Brassica napus spp oleifera" is deleted and reinserted before the species "Brassica rapa" with the number "10 (b)" in column 5. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 1 July 1980. 2. Member States shall ensure that seed of oil and fibre plants is subject to no marketing restrictions due to different dates of implementation of this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 25 February 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 169, 10.7.1969, p. 3. (2)OJ No L 183, 19.7.1979, p. 13.